COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Texas-New Mexico Power Company, Relator

Appellate case number:       01-18-01075-CV

Trial court case number:     2017-64096

Trial court:                 234th District Court of Harris County

       On December 6, 2018, relator, Texas-New Mexico Power Company, filed a petition
for a writ of mandamus seeking to compel the respondent district judge to vacate his
October 8, 2018 order denying relator’s motion to dismiss for subject matter jurisdiction
without prejudice and to compel respondent to enter an order of dismissal for want of
subject-matter jurisdiction for relator. Relator has included an appendix with its petition.
See TEX. R. APP. P. 52.3(k), 52.7.


        With the petition, relator also filed an opposed “Motion for Stay Pending Ruling on
Petitioner’s Petition for Writ of Mandamus” seeking a temporary stay of the underlying
trial court proceeding, pending disposition of this petition. Relator’s motion contains the
required certificate of compliance. See TEX. R. APP. P. 52.10(a).


        Accordingly, the Court grants the relator’s motion and ORDERS that the
underlying trial court proceeding is stayed. See TEX. R. APP. P. 52.10(b). This stay is
effective until the petition in this Court is finally decided or this Court otherwise orders the
stay lifted. See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration
of the stay. See TEX. R. APP. P. 52.10(c).


       It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley____
                    Acting individually  Acting for the Court
Date: _December 7, 2018___